—In an action to recover damages for medical malpractice, the defendant Melvin Weiss appeals from an order of the Supreme Court, Westchester County (Wood, J.), entered June 22, 1992, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The appellant moved for summary judgment on the ground that the action against him was time-barred pursuant to General Municipal Law § 50-i. We find that the court properly denied the motion, as the appellant failed to present evidentiary proof in admissible form sufficient to establish his entitlement to this defense as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The appellant’s contentions with respect to the court’s ruling, after a hearing to determine whether the appellant had been properly served with process, that personal jurisdiction was obtained over him, are not properly before the Court on this appeal. Bracken, J. P., Lawrence, Ritter and Pizzuto, JJ., concur.